                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
RACHEL EMMALOU DAILY,                                             DOC #: _________________
                                                                  DATE FILED: 8/22/2019
                      Plaintiff,

              -against-                                            18 Civ. 1080 (AT) (KNF)

COMMISSIONER OF SOCIAL SECURITY,                                    ORDER ADOPTING
                                                                      REPORT AND
                      Defendant.                                   RECOMMENDATION

ANALISA TORRES, District Judge:

        On February 6, 2018, Plaintiff Rachel Emmalou Daily, filed this action pursuant to 42
U.S.C. § 405(g), challenging the final decision of Defendant, the Commissioner of Social
Security, finding her ineligible for Supplemental Security Income benefits pursuant to Title XVI
of the Social Security Act, 42 U.S.C. §§ 1381–1385. ECF No. 2. On March 13, 2018, the Court
referred the matter to the Honorable Kevin Nathaniel Fox. ECF No. 6. On August 13, 2018,
Defendant moved for judgment on the pleadings. ECF No. 14. On February 14, 2019, Plaintiff
cross-moved for judgment on the pleadings. ECF No. 22.

        After careful consideration, on August 6, 2019, Judge Fox issued a Report and
Recommendation (“R&R”), proposing that Defendant’s motion be denied and Plaintiff’s motion
be granted, and the case be remanded to the Commissioner. ECF No. 30. Despite notification of
the right to object to the R&R, no objections were filed, and the time to do so has passed. See
Fed. R. Civ. P. 72(b)(2). When no objection is made, the Court reviews the R&R for clear error.
Santiago v. Colvin, 12 Civ. 7052, 2014 WL 1092967, at *1 (S.D.N.Y. Mar. 17, 2014). The
Court finds no clear error. The Court, therefore, ADOPTS Judge Fox’s R&R in its entirety.
Accordingly, this case is remanded to the Social Security Administration for further proceedings
pursuant to 42 U.S.C. § 405(g).

        The Clerk of Court is directed to terminate the motions at ECF Nos. 14 and 22, and close
the case.

       SO ORDERED.

Dated: August 22, 2019
       New York, New York
